PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/345,844
Filing Date: 29 Apr 2019
Appellant(s): ALPHANOSOS S.A.S.



__________________
Silvia Salvadori
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 12/15/2021 from which the appeal is taken have been modified by the Appeal Brief dated 4/14/2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

Claims 1-4, 12-13 and 25 are under appeal.


The following ground(s) of rejection are applicable to the appealed claims.
As acknowledged by Appellant, the claims subject to the rejection are claims 1-4, 12-13 and 25.  The claims were inadvertently written as 1-2, 12, 13 and 25.  It should be noted that the claims rejected encompass the species elected by Appellant (Filipendula ulmaria, Camellia sinensis and Arctostaphylos uva-ursi, Vitis vinifera var. and Rosmarinus officinalis), so claims 3 and 4 are subject to the 101 rejection and the text of the claims are included in the rejection.  The claims recited within the body of in the 101 rejection in the Final Rejection dated 12/15/2021 are claims 1-4,12, 13 and 25.  The rejection set forth herein is substantially the same, but modified to correct the claim numbering to properly reflect the claims that are rejected under 101 and subject to appeal.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 12-13 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (partially newly reapplied based upon Appellant’s arguments).  Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.  Appellants are kindly asked to review this guidance.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia).
Claim 1 is drawn to an extract of an herbal composition, comprising at least two dried plants selected from the group consisting of Filipendula ulmaria, Camellia sinensis and Arctostaphylos uva-ursi and at least one plant selected from the group consisting of Vitis vinifera var. tinctoria, Eugenia caryophyllus and Desmodium adscendens. Claim 2 is drawn to the extract according to claim 1, wherein the herbal composition further comprises one or more additional dried plants selected from the group consisting of: Achillea millefolium, Acorus calamus, Agrimonia eupatoria, Agropyrum repens, Agropyrum repens, Alchemilla vulgaris, Alkanna tinctoria, Althaea officinalis, Anethum graveolens, Angelica archangelica, Arbutus unedo, Arnica montana, Artemisia pontica, Artemisia vulgaris, Asparagus officinalis, Asparagus officinalis, Asperula odorata, Betula pendula, Borrago officinalis, Buxus sempervirens, Calamintha officinalis, Calendula officinalis, Calluna vulgaris, Carum carvi, Cassia angustifolia,Centaurea cyanus, Centaurium erythraea, Centella asiatica, Cetraria islandica, Chamaemelum nobile, Chamomilla recutita, Chrysanthellum americanum, Cichorium endivia, Cichorium intybus, Cinnamomum zeylanicum, Citrus aurantium, Combretum micranthum, Crataegus oxyacantha, Cuminum cyminum, Cupressus sempervirens, Curcuma zedoaria,Cynara scolymus, Cytisus scoparius,Desmodium adscendens, Elettaria cardamomum, Eleutherococcus senticosus, Epilobium parviflorum, Erysimum officinale, Eucalyptus globulus, Eugenia caryophyllus, Eupatorium -2-Atty. Docket No. SS1120-1002 cannabinum, Foeniculum vulgare, Fraxinus excelsior, Fucus vesiculosus, Fumaria officinalis, Galium odoratum, Gentiana lutea, Geranium robertianum, Ginkgo biloba, Glechoma hederacea, Glycyrrhiza glabra, Handroanthus impetiginosus, Harpagophytum procumbens, Hieracium pilosella, Humulus lupulus, Hypericum perforatum, Hyssopus officinalis, Illicium verum, Inula helenium, Juglans regia, Juniperus communis, Lamium album, Lavandula angustifolia, Levisticum officinale, Lippia citriodora, Lotus corniculatus, Lythrum salicaria, Malva sylvestris, Marrubium vulgare, Medicago sativa, Melissa officinalis, Mentha x piperita, Morus nigra, Myrtus communis, Olea europaea, Origanum majorana, Panax ginseng, Papaver rhoeas, Parietaria officinalis, Passiflora incarnata, Petroselinum crispum, Peumus boldus, Phaseolus vulgaris, Pimpinella anisum, Plantago lanceolata, Plantago ovata, Potentilla anserina, Quercus robur, Rhamnus frangula, Rheum palmatum, Rosa centifolia, Rosmarinus officinalis, Rubia tinctorum, Rubus idaeus, Salix alba, Salvia officinalis, Sambucus nigra, Satureja montana, Silybum marianum, Solanum dulcamara, Tabebuia impetiginosa, Tanacetum vulgare, Taraxacum officinalis, Thymus serpyllum, Thymus vulgaris, Tilia tomentosa, Tilia cordata, Trigonella foenum-graecum, Tussilago farfara, Vaccinium myrtillus, Valeriana officinalis, Verbascum thapsus, Verbena officinalis, Viscum album, Zea mays and Zingiber officinale.  Claim 3 is drawn to the extract according to claim 1, wherein the herbal composition comprises from three to seven dried plants selected from the group consisting of Filipendula ulmaria, Camellia sinensis, Arctostaphylos uva-ursi, Rheum palmatum, Rosmarinus officinalis, Vitis vinifera tinctoria, Desmodium adscendes, Eugenia caryophyllus and Eucalyptus globulus, wherein at least two of such plants are -3-Atty. Docket No. SS1120-1002 selected from the group consisting of Filipendula ulmaria, Camellia sinensis and Arctostaphylos uva-ursi and at least one of such plants is selected from the group consisting of Vitis vinifera tinctoria, Desmodium adscendes and Eugenia caryophyllus.  Claim 4 is drawn to the extract according to claim 1, wherein the herbal composition comprises the following dried plants: Rosmarinus officinalis, Filipendula ulmaria, Camellia sinensis, Vitis vinifera tinctoria and Arctostaphylos uva- ursi.  Claim 12 is drawn to a food supplement, a nutraceutical, pharmaceutical, veterinary or cosmetic composition or a functional food or a food additive comprising the extract according to claim 1, optionally in lyophilized form, as active ingredient together with at least one excipient.  Claim 13 is drawn to the food supplement, the nutraceutical, pharmaceutical, veterinary or cosmetic composition, the functional food, or the food additive according to claim 12, formulated for oral or topic administration.  Claim 25 is drawn to an extract of an herbal composition consisting of the following dried plants: Rosmarinus officinalis, Filipendula ulmaria, Camellia sinensis, Vitis vinifera tinctoria and Arctostaphylos uva-ursi.
These compositions are not markedly different from their closest naturally occurring counterpart because there is no indication that the extract comprising Rosmarinus officinalis, Filipendula ulmaria, Camellia sinensis, Vitis vinifera tinctoria and Arctostaphylos uva- ursi has caused the extracts of Rosmarinus officinalis, Filipendula ulmaria, Camellia sinensis, Vitis vinifera tinctoria and Arctostaphylos uva- ursi that comprise the claimed compositions to have any characteristics that are different from naturally occurring extracts Rosmarinus officinalis, Filipendula ulmaria, Camellia sinensis, Vitis vinifera tinctoria and Arctostaphylos uva- ursi within those plants, respectively. All these plants are useful as antioxidants. It is well understood, routine and conventional to combine plants together that have the same purpose and this would not change the properties of the extracts of these plants, since they are still functioning as antioxidants.  This is a product claim and there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves.  Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter. 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  103 Rejection of record.
(2) Response to Argument
Appellants argue that in the Final Office Action of December 15, 2021, only claims 1-2, 12-13 and 25 were under examination but since the election was made of the combination of ingredients of claim 4 in the species election of 9/21/2020.
The claims were inadvertently recorded in the rejection as 1-2, 12-13 and 25, but the claims examined were 1-4, 12-13 and 25. This is evidenced by the 101 rejection, where claims 1-4, 12-13 and 25 were restated and the elected species addressed in the rejection.
Appellants argue that the presently claimed invention is directed to an extract of an herbal composition comprising at least two dried plants selected from the group consisting of Filipendula ulmaria, Camellia sinensis, and Arctostaphylos uva-ursi and at least one plant selected from the group consisting of Vitis vinifera tinctoria, Eugenia caryophyllus and Desmodium adscendens (e.g., specification page 4, lines 16-20).  Appellants further argue that the presently claimed invention is also directed to an herbal composition comprising additional dried plants, among which Appellants have initially elected Rosmarinus officinalis (e.g., specification from page 4 line 25 to page 5 line 16).  Appellants further argue that the claimed invention is not directed to a judicial exception without significantly more.  Appellants further argue that the quantitative difference of antimicrobial activities between extracts of mix of plants as presently claimed versus mixing extracts of plants are illustrated.  Appellants further argue for each extract, the biological activity was determined according to the previously described Method C, with the following final dilutions of processed samples: 1:10 (Pseudomonas aeruginosa ATCC® 27853™), and 1:40 (Staphylococcus aureus subsp. aureus ATCC® 29213™). Appellants further argue that there are quantitative and qualitative differences between the herbal compositions presently claimed and the composition of the corresponding natural herbal extracts, and the effects obtainable with the claimed invention are markedly different from the effects obtainable from its closest naturally occurring counterparts. Appellants further argue that the difference between an extract of an herbal composition and a composition of herbal extracts is such regardless of the amount tested and one skilled in the art would never considered comparable two products extracted from two different starting materials, as it is in the case described hereinabove.  Appellants further argue that Appellants had submitted a prior Declaration under 37 C.F.R. § 1.132 (“the First Mayer Declaration”), in which the HPLC profile of the extract of herbal composition as presently and a composition of herbal extracts were compared. The amounts disclosed in the First Mayer Declaration are different from the amount disclosed in the Second Mayer Declaration discussed above.  Appellants further argue that the side-by-side comparison of the HPLC profiles shows the quantitative and qualitative differences between the extracts of the herbal composition, i.e., the extract of the mix of plants presently claimed, versus the corresponding composition of the herbal extracts and since the extracts of plant compositions is qualitatively and quantitatively different from the mix of the extracts of plant, i.e., a mixture of natural product, it is respectfully submitted that the presently claimed invention is not a product of nature without significantly more.  Appellants further argue that the properties obtainable with the presently claimed invention are markedly different from the properties of each extract of each components of the composition present in nature and that the extract of the herbal composition presently claimed provide for synergistic antibiotic and antibiofilm effects against Staphylococcus (e.g., Specification, example 10, Tables 10-1 to 10-4 compared to Table 10-5).  Appellants further argue that the extracts of the herbal compositions claimed provide for unexpected and surprising synergistic effects which are not observed when the extracts of each single plants are combined and tested against Staphylococcus.
	This is not found persuasive because MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, the extracts obtained from the plants are naturally occurring.  Combining these plants and extracting these plants leads to a combination of the naturally occurring extracts found in each of the plants as a combination.  Thus, the claims are drawn to mixtures of naturally occurring products.  
There is no indication that mixing the specified ingredients together as commensurate in scope with the stated claims changes the structure, function, or other properties of the extracts in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each ingredient is a mixture of the naturally occurring compounds that are present in each plant.  Each ingredient in the composition appears to maintain its naturally occurring structure and properties and is merely present in the combination.  Mixing specific compounds (as part of an extract) does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.  Combining an extract (or extracts) with at least one excipient is also well-understood, routine and convention in the field.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  At present, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts for any of the claimed formulations.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, Appellants’ claims are directed to a food supplement, a nutraceutical, pharmaceutical, veterinary or cosmetic composition or a functional food or a food additive and in form that is configured for oral or topical application.  The plants are edible and can also be topically applied to skin.  MPEP § 2106.04(d)(2) specifically states that a claim is only directed to “an intended use of a claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the ‘treatment or prophylaxis’ consideration.”  Therefore, Appellants’ intended use is not sufficient to integrate the judicial exception into a practical application.  Thus, the answer to Step 2A, Prong Two, is No.
Thus, the analysis must move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the combination of ingredients and the addition of an excipient (in claim 12).  However, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the claims amount to significantly more than the judicial exception.  Thus, mixing the ingredients together does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.  
In addition, Appellants’ intended use of a food supplement, a nutraceutical, pharmaceutical, veterinary or cosmetic composition or a functional food or a food additive and as a composition configured for oral or topical use is not considered to amount to significantly more.  As discussed in MPEP § 2106.05(I)(A), “Generally linking the use of the judicial exception to a particular technological environment or field of use” is not considered to be enough to qualify as significantly more. An intended use of a claimed composition only generally links the exception to the field of use.  Therefore, the additional elements are not considered to amount to significantly more.  Thus, the answer to Step 2B is No.  Consequently, the claims are not directed to patent eligible subject matter.

Appellants’ data is drawn to a specific combination of plants: 
Filipendula ulmaria, Camellia sinensis, Arctostaphylos uva-ursi, Vitis vinifera var. tinctoria, Eugenia caryophyllus, Rheum palmatum and Rosmarinus officinalis extracted in water in particular amounts. Appellants’ claims do not recite the combination provided in the declaration or amounts of the ingredients in the formulation that provide a synergistic effect.  The claims generically recite a combination of dried plants that are then extracted.  The extract contains the same compounds found in each individual plant, which is not markedly different from the compounds found within the individual plants themselves.  The claims are not commensurate in scope with the experimental extracts that Appellants are referring to.  Appellants claims recite an extract of an herbal composition containing Rosmarinus officinalis, Filipendula ulmaria, Camellia sinensis, Vitis vinifera tinctoria and Arctostaphylos uva-ursi.  Appellants do not recite amounts of the individual plants that are extracted as part of the composition.  Without the recitation of amounts, there could be as little as one leaf of each plant in 1 gallon of water.  Appellants are not claiming an extract that is separated from components or how much of each plant material is present.  Synergism is an unpredictable phenomenon which is highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the recitations of the amounts ranges and/or proportions (e.g., ratios) of each claimed ingredient necessary to provide a synergistic combination is deemed essential (see, e.g., MPEP 2172.01) and, thus, should be defined in the independent claim language itself.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AMY L CLARK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
Conferees:
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655                                                                                                                                                                                                        
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.